DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on June 18, 2020 is/are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Specifically, claim 5 discloses “identifying all sequential flows that can occur between the plurality of intent groups.” However, the specification as filed does not explain how “all sequential flows that can occur,” are identified, such that this result can be achieved.  Further, as sequential flows occur between the intent groups, identifying all sequential flows presumptively includes identifying all possible intent groups. Therefore, the phrase “identifying all sequential flows that can occur between the plurality of intent groups” is not adequately enabled by the specification and is rejected.
For prosecution purposes, the phrase “identifying all sequential flows that can occur between the plurality of intent groups,” is being interpreted as “identifying a plurality of sequential flows that can occur between the plurality of intent groups.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 4-5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (U.S. Pat. App. Pub. No. 2014/0136212, hereinafter Kwon) in view of Non-Patent Literature to Mengistu et al. (K. T. Mengistu, M. Hannemann, T. Baum and A. Wendemuth, “Hierarchical HMM-based semantic concept labeling model,” 2008 IEEE Spoken Language Technology Workshop, 2008, pp. 57-60, doi: 10.1109/SLT.2008.4777839, hereinafter Mengistu).

Regarding claim 1, Kwon discloses A method for automatically building or updating a conversation flow management model for an interactive artificial intelligence (AI) agent system, which is performed by a computing device, the method comprising (the system and method described with reference to the “dialog processing engine”; Kwon, ¶¶ [0048]) : collecting a plurality of conversation logs related to a service domain, (the “dialog library DB 230... is an aggregate of utterance patterns {collecting a plurality of conversation logs…} classified into an intention of the user {related to a service domain}”; Kwon, ¶¶ [0050]) wherein the service domain includes a plurality of intent groups and each of the conversation logs includes a plurality of utterance records (“the domain task {the service domain…}” includes “an aggregate of utterance patterns classified into an intention of the user and an intention of the system {a plurality of intent groups}” where utterance patterns is a plurality of conversation logs, where each of the utterance patterns comprise a plurality of utterance records as part of the response dialog library; Kwon, ¶¶ [0050], [0029]); classifying each of the plurality of utterance records into one intent group among the plurality of intent groups, according to a predetermined criterion (“The dialog library DB 230 includes a dialog act and a utterance pattern with respect to all of the speeches of the user for the application domain” where grouping based on dialog act among a plurality of dialog acts is classification into an intent group among a plurality of intent groups, and where grouping based on utterance pattern is a predetermined criterion.; Kwon, ¶¶ [0053]); grouping utterance records classified into each corresponding intent group, for each of the plurality of intent groups (“the language understanding unit 120 may generate a user intention tagged learning corpus suitable for a given domain” and “may generate a classification learning corpus for slot recognition and dialog act type recognition to be suitable for the application domain, and may perform slot recognition and dialog act type recognition.”; Kwon, ¶¶ [0053]); acquiring a...time-series sequential flow between the plurality of intent groups, (“The hierarchical task flow graph DB 210 stores dialog flow graph knowledge (information) expressing a time series context between subtasks {a plurality of intent groups} for performing the domain task.”; Kwon, ¶¶ [0069]). However, Kwon fails to expressly recite acquiring a probabilistic distribution of a time-series sequential flow between the plurality of intent groups, based on a sequential flow of the plurality of utterance records in each of the plurality of conversation logs; and building or updating a conversation flow management model for a service so as to include the acquired probabilistic distribution of the time-series sequential flow between the plurality of intent groups.
Mengistu teaches “hierarchical HMM-based semantic concept labeling model.” (Mengistu, Abstract). Regarding claim 1, Mengistu teaches grouping utterance records classified into each corresponding intent group, for each of the plurality of intent groups (“We then classified the vocabulary items in each domain into the identified semantic classes using domain knowledge and training examples”; Mengistu, ¶¶ Pg. 1, Col. 2, para. 8); acquiring a probabilistic distribution of a time-series sequential flow between the plurality of intent groups, (“The model parameters are the transition probability {the probabilistic distribution of a time-series sequential flow…} between any two states {between the plurality of intent groups}...”; Mengistu, ¶¶ Pg. 1, Col. 2, para. 5) based on a sequential flow of the plurality of utterance records in each of the plurality of conversation logs (The model parameters further include “the emission probability of a word (or a phrase) {based on the sequential flow of the plurality of utterance records…} given a state” in light of the transition probability, where the words are derived from the vocabulary items in the training set {each of the plurality of conversation logs}; Mengistu, ¶¶ Pg. 1, Col. 2, para. 5); and building or updating a conversation flow management model for a service so as to include the acquired probabilistic distribution of the time-series sequential flow between the plurality of intent groups (model parameters are included {...so as to include the acquired probabilistic distribution of the time-series sequential flow between the plurality of intent groups} and integrated into the hierarchical model {building or updating a conversation flow management model for a service}.; Mengistu, ¶¶ Pg. 1, Col. 2, para. 4-5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spoken dialog system of Kwon to incorporate the teachings of Mengistu to include acquiring a probabilistic distribution of a time-series sequential flow between the plurality of intent groups, based on a sequential flow of the plurality of utterance records in each of the plurality of conversation logs; and building or updating a conversation flow management model for a service so as to include the acquired probabilistic distribution of the time-series sequential flow between the plurality of intent groups. The hierarchical HMM model outperforms prior art models in terms of “terms of performance, ambiguity resolution ability and expressive power of the output,” as recognized by Mengistu. (Mengistu, Abstract).

Regarding claim 2, the rejection of claim 1 is incorporated. Kwon disclose(s) all of the elements of the current invention as stated above. However, Kwon fail(s) to expressly recite wherein the acquiring of the probabilistic distribution is performed based on a statistical method or a neural network method.
The relevance of Mengistu is described above with relation to claim 1. Regarding claim 2, Mengistu teaches wherein the acquiring of the probabilistic distribution is performed based on a statistical method or a neural network method (the use of HMM to acquire the transition probability is a statistical method.; Mengistu, ¶¶ Pg. 1, Col. 2, para. 5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spoken dialog system of Kwon to incorporate the teachings of Mengistu to include wherein the acquiring of the probabilistic distribution is performed based on a statistical method or a neural network method. The hierarchical HMM model outperforms prior art models in terms of “terms of performance, ambiguity resolution ability and expressive power of the output,” as recognized by Mengistu. (Mengistu, Abstract).

Regarding claim 4, the rejection of claim 1 is incorporated. Kwon disclose(s) all of the elements of the current invention as stated above. However, Kwon fail(s) to expressly recite wherein the building or updating of the conversation flow management model for the service comprises causing the conversation flow management model to include the utterance records grouped corresponding to each of the plurality of intent groups.
The relevance of Mengistu is described above with relation to claim 1. Regarding claim 4, Mengistu teaches wherein the building or updating of the conversation flow management model for the service comprises causing the conversation flow management model to include the utterance records (“We then classified the vocabulary items in each domain...”; Mengistu, ¶¶ Pg. 1, Col. 2, para. 8) grouped corresponding to each of the plurality of intent groups (“...into the identified semantic classes using domain knowledge and training examples”; Mengistu, ¶¶ Pg. 1, Col. 2, para. 8).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spoken dialog system of Kwon to incorporate the teachings of Mengistu to include wherein the building or updating of the conversation flow management model for the service comprises causing the conversation flow management model to include the utterance records grouped corresponding to each of the plurality of intent groups. The hierarchical HMM model outperforms prior art models in terms of “terms of performance, ambiguity resolution ability and expressive power of the output,” as recognized by Mengistu. (Mengistu, Abstract).

Regarding claim 5, the rejection of claim 4 is incorporated. Kwon disclose(s) all of the elements of the current invention as stated above. However, Kwon fail(s) to expressly recite wherein the building or updating of the conversation flow management model for the service comprises causing the conversation flow management model to include the utterance records grouped corresponding to each of the plurality of intent groups.
The relevance of Mengistu is described above with relation to claim 1. Regarding claim 5, Mengistu teaches wherein the acquiring of the probabilistic distribution of the time-series sequential flow between the plurality of intent groups further comprises: identifying all sequential flows that can occur between the plurality of intent groups (the system identifies the states, such that probabilities between any two states can be determined; Mengistu, ¶¶ Pg. 1, Col. 2, para. 5); and determining, from each of the plurality of conversation logs, an occurrence probability of each sequential flow (“The model parameters are the transition probability {the probabilistic distribution of a time-series sequential flow…} between any two states {between the plurality of intent groups}...”; Mengistu, ¶¶ Pg. 1, Col. 2, para. 5) between the plurality of intent groups among all the sequential flows (Denotes “between any two states…” thus the transition probability between each two states for all states; Mengistu, ¶¶ Pg. 1, Col. 2, para. 5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spoken dialog system of Kwon to incorporate the teachings of Mengistu to include wherein the building or updating of the conversation flow management model for the service comprises causing the conversation flow management model to include the utterance records grouped corresponding to each of the plurality of intent groups. The hierarchical HMM model outperforms prior art models in terms of “terms of performance, ambiguity resolution ability and expressive power of the output,” as recognized by Mengistu. (Mengistu, Abstract).

Regarding claim 7, the rejection of claim 1 is incorporated. Kwon further discloses A computer-readable recording medium having one or more instructions stored thereon which, when executed by a computer, cause the computer to perform the method of one of claims 1. (Describes “a dialog processing engine based on a task-independent and reusable dialog plan by proposing a dialog plan based task independent dialog management framework” incorporated into a “dialog knowledge database (DB) 200” {computer-readable storage medium having one or more instructions stored thereon...}; Kwon, ¶¶ [0048]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon and Mengistu as applied to claim 1 above, and further in view of Sethy (U.S. Pat. App. Pub. No. 2006/0212288, hereinafter Sethy).

Regarding claim 3, the rejection of claim 1 is incorporated. Kwon and Mengistu disclose all of the elements of the current invention as stated above. However, Kwon and Mengistu fail to expressly recite wherein each of the plurality of intent groups is associated with one or more keywords; and the classifying of each of the plurality of utterance records into one intent group among the plurality of intent groups comprises: determining whether each of the plurality of utterance records includes the one or more keywords associated with each of the plurality of intent groups; and classifying each of the plurality of utterance records into one intent group among the plurality of intent groups based on the determination.
Sethy teaches systems and methods for “gather data for building domain specific language models.” (Sethy, ¶ [0007]). Regarding claim 3, Sethy teaches wherein each of the plurality of intent groups is associated with one or more keywords (“The document classification system may classify documents to correspond to topic, background or rejected data,” where “mutual information between the background, topic and rejection class labels are used to select keywords using the relative entropy measure.”; Sethy, ¶¶ [0037]); and the classifying of each of the plurality of utterance records into one intent group among the plurality of intent groups comprises: determining whether each of the plurality of utterance records includes the one or more keywords associated with each of the plurality of intent groups (The documents are classified based on the presence of keywords, with an exemplary embodiment describing “the best results were obtained with five keywords and two keyphrases, although other counts of keywords and key phrases could also be adequately used.”; Sethy, ¶¶ [0044]); and classifying each of the plurality of utterance records into one intent group among the plurality of intent groups based on the determination (the keyword count is used as part of the rejection model; Sethy, ¶¶ [0037]-[0038]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spoken dialog system of Kwon as modified by the domain specific language model building systems of Mengistu to incorporate the teachings of Sethy to include wherein each of the plurality of intent groups is associated with one or more keywords; and the classifying of each of the plurality of utterance records into one intent group among the plurality of intent groups comprises: determining whether each of the plurality of utterance records includes the one or more keywords associated with each of the plurality of intent groups; and classifying each of the plurality of utterance records into one intent group among the plurality of intent groups based on the determination. The gathering and indexing described in Sethy allows for the creation of domain-specific or topic-specific language models while overcoming accuracy and labor-intensity problems of prior art systems. (Sethy, ¶ [0005]-[0006]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon and Mengistu as applied to claim 5 above, and further in view of Sweeney (U.S. Pat. App. Pub. No./U.S. Pat. No. 2012/0166373, hereinafter Sweeney).

Regarding claim 6, the rejection of claim 5 is incorporated. Kwon and Mengistu disclose all of the elements of the current invention as stated above. However, Kwon and Mengistu fail to expressly recite wherein the acquiring of the time-series sequential flow between the plurality of intent groups comprises acquiring the probabilistic distribution of the time-series sequential flow between the plurality of intent groups by excluding a sequential flow having an occurrence probability thereof less than a threshold from the sequential flows between the plurality of intent groups.
Sweeney teaches systems and methods for “generating a complex knowledge representation.” (Sweeney, ¶ [0011]-[0012]). Regarding claim 6, Sweeney teaches wherein the acquiring of the time-series sequential flow between the plurality of intent groups comprises acquiring the probabilistic distribution of the time-series sequential flow between the plurality of intent groups (“the graphical model may be modified by assigning a probability corresponding to the semantic coherence of the elemental component to a graphical component of the graphical model.”; Sweeney, ¶¶ [0313]) by excluding a sequential flow having an occurrence probability thereof less than a threshold (“If the semantic coherence of a candidate relationship exceeds a second threshold semantic coherence, the candidate relationship may be added to the elemental data structure. Likewise, if the semantic coherence associated with a component of an elemental data structure is less than a threshold semantic coherence, the component may be removed”; Sweeney, ¶¶ [0313]) from the sequential flows between the plurality of intent groups (the candidate is removed “...from the elemental data structure.”; Sweeney, ¶¶ [0313]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spoken dialog system of Kwon as modified by the domain specific language model building systems of Mengistu to incorporate the teachings of Sweeney to include wherein the acquiring of the time-series sequential flow between the plurality of intent groups comprises acquiring the probabilistic distribution of the time-series sequential flow between the plurality of intent groups by excluding a sequential flow having an occurrence probability thereof less than a threshold from the sequential flows between the plurality of intent groups. The automated generation of complex knowledge representations described in Sweeney overcomes a number of problems which are intrinsic in prior art systems, including “difficulty scaling as data size increases, difficulty dealing with complex and large data structures, dependence on domain experts, high costs associated with large-scale data storage and processing, challenges related to integration and interoperability, and high labor costs.” (Sweeney, ¶ [0076]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tian (U.S. Pat. App. Pub. No. 2019/0286996, hereinafter Tian) in view of Kwon and Mengistu.

Regarding claim 8, Tian discloses A computer apparatus for automatically building or updating a conversation flow management model for an interactive artificial intelligence (AI) agent system, the computer apparatus comprising (The systems and methods described with reference to the “human-machine interactive device based on artificial intelligence”; Tian, ¶¶ [0120]) : a conversation flow management model building/updating unit (The system generates a model which is “applied to the conversation process,” such that “the machine can interact with humans in the human conversation style, making the human-machine interaction have the effect of real human-to-human conversation interaction {a conversation flow management model building/updating unit}”; Tian, ¶¶ [0078], [0083]); and a conversation log collecting unit configured to collect and store a plurality of conversation logs..., (The system includes elements for “collecting the human conversation corpus {a conversation log collecting unit...},” from which “the model can be generated based on the human conversation corpus {...configured to collect and store a plurality of conversation logs}”; Tian, ¶¶ [0078], [0083]); wherein the conversation flow management model building/updating unit is configured to: receive the plurality of conversation logs from the conversation log collecting unit (The system collects and stores the human conversation corpus and the stored conversation corpus is used to generate the model. Therefore, the system receives the plurality of conversation logs form the conversation log collecting unit.; Tian, ¶¶ [0076]-[0078]). However, Tian fails to expressly recite to collect and store a plurality of conversation logs related to a service domain, wherein the service domain includes a plurality of intent groups and each of the conversation logs includes a plurality of utterance records, wherein the conversation flow management model building/updating unit is configured to: classify each of the plurality of utterance records into one intent group among the plurality of intent groups, according to a predetermined criterion; group utterance records classified into each corresponding intent group, for each of the plurality of intent groups; group utterance records classified into each corresponding intent group, for each of the plurality of intent groups; acquire a probabilistic distribution of a time-series sequential flow between the plurality of intent groups, based on a sequential flow of the plurality of utterance records in each of the plurality of conversation logs; and build or update a conversation flow management model for a service so as to include the acquired probabilistic distribution of the time-series sequential flow between the plurality of intent groups.
Kwon teaches “a spoken dialog system and method based on dual dialog management using a hierarchical dialog task library.” (Kwon, ¶ [0002]). Regarding claim 8, Kwon teaches to collect and store a plurality of conversation logs related to a service domain, (the “dialog library DB 230... is an aggregate of utterance patterns {collecting a plurality of conversation logs…} classified into an intention of the user {related to a service domain}”; Kwon, ¶¶ [0050]) wherein the service domain includes a plurality of intent groups and each of the conversation logs includes a plurality of utterance records, (“the domain task {the service domain…}” includes “an aggregate of utterance patterns classified into an intention of the user and an intention of the system {a plurality of intent groups}” where utterance patterns is a plurality of conversation logs, where each of the utterance patterns comprise a plurality of utterance records as part of the response dialog library; Kwon, ¶¶ [0050], [0029]) wherein the conversation flow management model building/updating unit is configured to: classify each of the plurality of utterance records into one intent group among the plurality of intent groups, according to a predetermined criterion (“The dialog library DB 230 includes a dialog act and a utterance pattern with respect to all of the speeches of the user for the application domain” where grouping based on dialog act among a plurality of dialog acts is classification into an intent group among a plurality of intent groups, and where grouping based on utterance pattern is a predetermined criterion.; Kwon, ¶¶ [0053]); group utterance records classified into each corresponding intent group, for each of the plurality of intent groups (“the language understanding unit 120 may generate a user intention tagged learning corpus suitable for a given domain” and “may generate a classification learning corpus for slot recognition and dialog act type recognition to be suitable for the application domain, and may perform slot recognition and dialog act type recognition.”; Kwon, ¶¶ [0053]); and acquiring a...time-series sequential flow between the plurality of intent groups, (“The hierarchical task flow graph DB 210 stores dialog flow graph knowledge (information) expressing a time series context between subtasks {a plurality of intent groups} for performing the domain task.”; Kwon, ¶¶ [0069]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the AI human-machine interactive device of Tian to incorporate the teachings of Kwon to include to collect and store a plurality of conversation logs related to a service domain, wherein the service domain includes a plurality of intent groups and each of the conversation logs includes a plurality of utterance records, wherein the conversation flow management model building/updating unit is configured to: classify each of the plurality of utterance records into one intent group among the plurality of intent groups, according to a predetermined criterion; group utterance records classified into each corresponding intent group, for each of the plurality of intent groups; group utterance records classified into each corresponding intent group, for each of the plurality of intent groups. “using a hierarchical dialog task library… may increase reutilization of dialog knowledge by constructing and packaging the dialog knowledge based on a task unit having a hierarchical structure” which increases ease of “reuse dialog knowledge” while avoiding the “large amount of construction costs and time” required by prior art systems, as recognized by Kwon. (Kwon, ¶ [0002]). However, Tian and Kwon fail to expressly recite acquire a probabilistic distribution of a time-series sequential flow between the plurality of intent groups, based on a sequential flow of the plurality of utterance records in each of the plurality of conversation logs; and build or update a conversation flow management model for a service so as to include the acquired probabilistic distribution of the time-series sequential flow between the plurality of intent groups.
The relevance of Mengistu is described above with relation to claim 1. Regarding claim 8, Mengistu teaches group utterance records classified into each corresponding intent group, for each of the plurality of intent groups (“We then classified the vocabulary items in each domain into the identified semantic classes using domain knowledge and training examples”; Mengistu, ¶¶ Pg. 1, Col. 2, para. 8); acquiring a probabilistic distribution of a time-series sequential flow between the plurality of intent groups, (“The model parameters are the transition probability {the probabilistic distribution of a time-series sequential flow…} between any two states {between the plurality of intent groups}...”; Mengistu, ¶¶ Pg. 1, Col. 2, para. 5) based on a sequential flow of the plurality of utterance records in each of the plurality of conversation logs (The model parameters further include “the emission probability of a word (or a phrase) {based on the sequential flow of the plurality of utterance records…} given a state” in light of the transition probability, where the words are derived from the vocabulary items in the training set {each of the plurality of conversation logs}; Mengistu, ¶¶ Pg. 1, Col. 2, para. 5); and building or updating a conversation flow management model for a service so as to include the acquired probabilistic distribution of the time-series sequential flow between the plurality of intent groups (model parameters are included {...so as to include the acquired probabilistic distribution of the time-series sequential flow between the plurality of intent groups} and integrated into the hierarchical model {building or updating a conversation flow management model for a service}.; Mengistu, ¶¶ Pg. 1, Col. 2, para. 4-5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the AI human-machine interactive device of Tian, as modified by the spoken dialog system of Kwon, to incorporate the teachings of Mengistu to include acquiring a probabilistic distribution of a time-series sequential flow between the plurality of intent groups, based on a sequential flow of the plurality of utterance records in each of the plurality of conversation logs; and building or updating a conversation flow management model for a service so as to include the acquired probabilistic distribution of the time-series sequential flow between the plurality of intent groups. The hierarchical HMM model outperforms prior art models in terms of “terms of performance, ambiguity resolution ability and expressive power of the output,” as recognized by Mengistu. (Mengistu, Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhao et al. (U.S. Pat. App. Pub. No. 2020/0251091) discloses a natural language understanding component of a speech/text dialog system which incorporates intent flow.
Wang et al. (U.S. Pat. App. Pub. No. 2018/0293246) discloses media retrieval methods  based on semantic concept detection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean E. Serraguard whose telephone number is (313)446-6627. The examiner can normally be reached 07:00-17:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel C. Washburn can be reached on (571) 272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean E Serraguard/Patent Examiner, Art Unit 2657                                                                                                                                                                                                        

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657